Title: From James Madison to James Bowdoin, [13] May 1805
From: Madison, James
To: 


Sir,
Department of State May [13] 1805
Mr Elisha Tracy of Norwich, in Connecticut will have explained to you the circumstances of the claims of his Commercial house upon the Spanish Government for the detention of the ship Miantinomo and the Schooners Nancy and Oneco. He has since solicited the aid of the Executive to obtain reparation for their losses: I have therefore to request that you will receive their documents and if the Convention of August 1802 should be ratified or superceded by another, you will place them in the hands of the Agent, who may be appointed to bring forward the claims of citizens of the United States. But should no conventional provision take effect, you will press these claims upon their individual merits, if the state in which the subject may be left by Mr Monroe should not forbid it until you receive further instructions.
It would appear that the Miantinomo was arrested and her crew imprisoned on the pretexts 1st That she had given supplies to a British Privateer and 2d That she had given her information which enabled her to capture a Spanish vessel. If these allegations should be admitted as facts, which is not the case, and if they imported a crime, it could be imputable to none but those who acted in it and could never work a condemnation of the property nor justify the punishment of those who are not immediately concerned: but it may be denied that any offence could be committed by furnishing the supplies and information, if they had even been given.
It is stated with respect to the Oneco, that her detention, which was without a justifiable reason, occasioned the desertion of her crew and thereby rendered it necessary that she should be sold at a sacrifice. It is added that the proceeds of the sale were exhausted in providing for the return of the Captains and crews of these vessels. As it is the intention of Mr Tracy to send you the exemplification which he has obtained, of the proceedings in this case, you will be able to trace and establish the facts necessary to the representation which you may make to the Spanish Government. With great respect & Consideration &c.
James Madison
